Name: 91/292/EEC: Decision of the European Parliament of 16 April 1991 granting a discharge to the Commission in respect of the financial management of the sixth European Development Fund for the 1989 financial year
 Type: Decision
 Subject Matter: NA;  cooperation policy;  budget
 Date Published: 1991-06-11

 Avis juridique important|31991D029291/292/EEC: Decision of the European Parliament of 16 April 1991 granting a discharge to the Commission in respect of the financial management of the sixth European Development Fund for the 1989 financial year Official Journal L 146 , 11/06/1991 P. 0034 - 0036DECISION OF THE EUROPEAN PARLIAMENT of 16 April 1991 granting a discharge to the Commission in respect of the financial management of the sixth European Development Fund for the 1989 financial year (91/292/EEC) THE EUROPEAN PARLIAMENT, - having regard to the EEC Treaty, - having regard to the third ACP-EEC LomÃ © Convention (1), - having regard to the balance sheets and administrative accounts of the fourth, fifth and sixth European Development Funds for the 1989 financial year (COM(90) 148 final), - having regard to the report of the Court of Auditors for the 1989 financial year, and the replies of the institutions (2), - having regard to the recommendation of the Council of 18 March 1991 concerning the granting of this discharge (C3-0173/91), - whereas the Treaty of 22 July 1975 empowers the European Parliament to give discharge in respect of the financial management of the Community, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A3-0070/91), 1. Grants a discharge to the Commission in respect of the financial management of the sixth European Development Fund for the 1989 financial year on the basis of the following amounts: - revenue: ECU 895 211 025,02; - payments: ECU 1 024 161 799,46; 2. Records its observations in the resolution which forms part of this Decision (3); 3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Communities (L series). Done at Strasbourg, 16 April 1991. The Secretary-General The President Enrico VINCI Enrique BARÃ N CRESPO (1) OJ No L 86, 31. 3. 1986, p. 1. (2) OJ No C 313, 12. 12. 1990, p. 1. (3) See page 35 of this Official Journal. RESOLUTION containing the comments which form part of the Decisions giving discharge to the Commission in respect of the financial management of the fourth, fifth and sixth European Development Funds for the 1989 financial year THE EUROPEAN PARLIAMENT, - having regard to Articles 137 and 206b of the EEC Treaty, - having regard to Articles 67, 70 and 73 of the Financial Regulations applicable respectively to the fourth, fifth and sixth European Development Funds, under which the Commission is required to take all appropriate steps to act on the observations appearing in the discharge decisions, - noting that, pursuant to these Articles, the Commission is also required, at Parliament's request, to produce a report on the steps taken as a result of Parliament's observations and, in particular, on the instructions given by the Commission to the services responsible for managing the European Development Funds, - having decided to express the observations referred to in Articles 67, 70 and 73 in this resolution, which forms part of the respective decisions giving discharge in respect of the financial management of the European Development Funds for the 1989 financial year, - also adopting this resolution in the exercise of the powers which are essential for it to carry out its monitoring function, with a view to remedying the shortcomings noted in the study relating to the discharge and to improving the management of the European Development Funds, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A3-0070/91), Priority attached to development policy 1. Points out that Community development policy has long been a high priority for the European Parliament; that Parliament has played an active role in the implementation of the policy and the introduction of certain measures; that it has regularly contributed to improving the Commission's measures and stressed the positive results thereof; Rate of utilization of EDF appropriations 2. Notes that, at the end of the fourteenth year of implementation, 98,6 % of the fourth EDF as a whole had been committed (98,5 % in 1988) and 95 % had been paid out; calls once again on the Commission to close the fourth EDF before the fourth LomÃ © Convention comes into force; 3. Notes that, at the end of the ninth year of implementation, the rate of payment of the fifth EDF has further decreased (79 %) and is about 5 % lower than that of the fourth EDF at the same point in time; 4. Feels obliged once again to express its concern regarding the delay in making payments in respect of planned projects; is aware of the problems arising from the new procedure for semi-direct payments; repeats its request (previously expressed in respect of the 1983 discharge) for the Commission to submit a report on the reasons for the slow rate of payments from the EDF; Inadequacy of budget management and accountancy practices 5. Notes that the Court of Auditors makes the same criticisms every year regarding the management of the budget and accountancy practices, and that Parliament itself has very often had to repeat the same criticisms in its observations on the discharge; 6. Notes that the Commission has stated its intention to implement the following measures by 1 October 1991: (a) elimination of administrative practices on the part of the delegations and the authorizing officer by means of which payments are made without prior commitment; (b) amendment of internal procedures so that the endorsement of the financial controller can be given before the commitment is entered in the books; (c) introduction into the computerized accounting system of precise accounting instructions and of effective reliability tests; (d) preparation and introduction of the long-awaited handbook on financing and accounting procedure; (e) entry into force of the new general schedules of conditions for employment, delivery and service contracts; (f) reorganization of the Commission's offices to ensure an effective division between the functions of the accounting officer and the authorizing officer; (g) creation of a unit to monitor accountancy in the Finance Directorate of Directorate-General VIII, so as to lighten the workload of the financial controller; (h) improvement in the presentation of the financial statements; 7. Draws the Commission's attention to the fact that it is the Commission's responsibility to allocate staff resources in such a way as to enable itself to fulfil its obligations appropriately; stresses once again that it attaches a high political priority to the effective administration of the EDF; 8. Calls on the Commisison to submit a report by 1 October 1991 on the implementation of the measures listed in paragraph 6; 9. Notes that the Commission describes the misuse of transfer payments for Benin under the Stabex as a mistake; also notes that this was an isolated case, but calls on the Commission to inform Parliament of such cases as a matter of course; 10. Repeats, with regard to the case described by the Court of Auditors under 14.14 and 14.15, its request for improved monitoring of the European Investment Bank's activity in connection with the EDF; 11. Draws the Commission's attention to the fact that, on the basis of the Court of Auditors' special reports No 6/87 and No 7/87, it has made recommendations regarding the administration of food aid counterpart funds, and these should be taken into consideration by the Commission in its current reflections on the matter; 12. Considers that, in order to enhance the quality of the projects and programmes a Community inspection should be set up, reporting to the relevant and EEC-ACP cooperation bodies, and calls on the Commission to take steps to this end.